Citation Nr: 1630778	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  10-33 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for compression fracture, C4 with intervertebral disc syndrome (IVDS).

2.  Entitlement to a rating in excess of 20 percent for left shoulder paresis associated with compression fracture, C4, IVDS, prior to January 29, 2015, and a rating in excess of 60 percent from January 29, 2015.

3.  Entitlement to a total disability rating (TDIU) based on individual unemployability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to December 1981.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a September 2008 rating decision, by the Houston, Texas, Regional Office (RO), which denied the Veteran's claims of entitlement to a rating in excess of 20 percent for compression fracture, C4, IVDS and a rating in excess of 20 percent for left shoulder paresis.  He perfected a timely appeal to that decision.  

In a Decision Review Officer's (DRO) decision, dated in March 2015, the RO increased the rating from 20 percent to 30 percent for the service-connected left shoulder paresis, effective January 29, 2015.  In another DRO decision, dated in April 2015, the RO increased the rating for left shoulder paresis from 30 percent to 60 percent, effective January 29, 2015.  As this increased rating does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim, this issue remains pending.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  During the pendency of the Veteran's claims, he submitted a May 2015 statement contending that he was unable to find gainful employment since 2009 due to his service-connected disabilities.  A claim for TDIU was considered and denied by the RO in a July 2015 rating decision.  Although the Veteran did not appeal the denial of TDIU, the Board finds that TDIU is still on appeal as it is considered part and parcel of the increased ratings claims being remanded.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA regulations require that a supplemental statement of the case (SSOC) be furnished to the appellant if, after the last statement of the case (SOC) or SSOC was issued, additional pertinent evidence is received.  38 C.F.R. § 19.31 (2015).  The last SSOC that addressed the issues in question was issued in March 2015.  Since then, in July 2015, new private medical treatment reports regarding the Veteran's cervical spine were submitted by the Veteran to VA.  

By letter dated in April 2016, the Board asked the Veteran if he wanted to waive AOJ review of this evidence in the first instance, or if he wanted the Board to remand the appeal to have the new evidence considered by the AOJ in the first instance.  The Veteran was further informed that if there was no response within 45 days, the Board would assume that he did not wish to have the Board adjudicate his appeal at this time, and his appeal would be remanded to allow the AOJ to review the new evidence and readjudicate the appeal.  That 45-day period has expired without a response from the Veteran.  As a result, a remand is necessary so that the AOJ can consider the new evidence in the first instance.  38 C.F.R. § 20.1304(c) (2015) (after the appeal is certified to the Board, any pertinent evidence accepted by the Board must be referred to the AOJ for review, unless that procedural right is waived by the appellant).  

Finally, to the extent that the left shoulder disorder was initially rated as part of the cervical spine disorder, the Board finds that the claim of entitlement to an increased rating for the left shoulder paresis must be remanded because it is inextricably intertwined with the cervical spine issue being remanded.  Similarly, because the Veteran's eligibility for a TDIU is determined, in part, by his overall schedular disability rating and by a determination of the occupational impairments stemming from his service-connected disabilities, the Board finds the issue of entitlement to a TDIU is similarly inextricably intertwined with the issues being remanded.

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, to include entitlement to a TDIU, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  



